      Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               19Cr447 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
SADI FOFANA,                           :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    The sentencing of Sadi Fofana on the violation of probation

is currently scheduled for Friday, June 26, 2020 at 11:00 am.

He is incarcerated.   In light of the ongoing COVID-19 pandemic,

it is hereby

    ORDERED that the sentencing is rescheduled to occur as

video/teleconference using the CourtCall platform on Tuesday,

June 30, 2020 at 11:00 am.     If requested, defense counsel will

be given an opportunity to speak with the Defendant by telephone

for fifteen minutes before the sentencing proceeding begins

(i.e., at 10:45 a.m.); defense counsel should make sure to

answer the telephone number that was previously provided to

Chambers at that time.

    To optimize the quality of the video feed, only the Court,

the Defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

participate by telephone.     Due to the limited capacity of the
      Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 2 of 7



CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using

access code 32091812# and PIN 9921299#.

    In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

    To optimize use of the CourtCall technology, all those

participating by video should:

       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi
          router during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only




                                   2
      Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 3 of 7



mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

    If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.        (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

%20May%2013%2C%202020.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

       1. Each party should designate a single lawyer to speak
          on its behalf (including when noting the appearances
          of other counsel on the telephone).

       2. Counsel should use a landline whenever possible,
          should use a headset instead of a speakerphone, and
          must mute themselves whenever they are not speaking to
          eliminate background noise. In addition, counsel
          should not use voice-activated systems that do not
          allow the user to know when someone else is trying to
          speak at the same time.

       3. To facilitate an orderly teleconference and the
          creation of an accurate transcript, counsel are
          required to identify themselves every time they speak.
          Counsel should spell any proper names for the court
          reporter. Counsel should also take special care not
          to interrupt or speak over one another.

       4. If there is a beep or chime indicating that a new
          caller has joined while counsel is speaking, counsel


                                   3
      Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 4 of 7



            should pause to allow the Court to ascertain the
            identity of the new participant and confirm that the
            court reporter has not been dropped from the call.

    If possible, defense counsel shall discuss the attached

Waiver of Right to be Present at Criminal Proceeding with the

Defendant prior to the proceeding.      If the Defendant consents,

and is able to sign the form (either personally or, in

accordance with Standing Order 20-MC-174 of March 27, 2020, by

defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding.        In the event the

Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an

inquiry at the outset of the proceeding to determine whether it

is appropriate for the Court to add the Defendant’s signature to

the form.

    To the extent that there are any documents relevant to the

proceeding (e.g., proposed orders or documents regarding

restitution, forfeiture, or removal), counsel should submit them

to the Court (by email or on ECF, as appropriate) at least at

least 24 hours prior to the proceeding.       To the extent any

documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding

as set forth above; if defense counsel is unable to do so, the

Court will conduct an inquiry during the proceeding to determine




                                   4
         Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 5 of 7



whether it is appropriate for the Court to add the Defendant’s

signature.


Dated:       New York, New York
             June 11, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      5
              Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 6 of 7
                                                                                             April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
          I also want the ability to speak privately with my attorney at any time during the proceeding if I
          wish to do so.


Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
            Case 1:19-cr-00447-DLC Document 68 Filed 06/11/20 Page 7 of 7



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
